--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
[Spanish to English Translation]
 
La Serena, Chile          October 9th, 2013
 
Oscar Fernandez Mora, Lawyer appear on behalf of Eduardo Rene Carriel Gonzales
(ID №: 7,550,695-3), representative of SEAWOLF GROUP MINERAL SERVICES
EXPOERACIONES, IMPORTACIONES S.A., (“SWG”) company duly incorporated in Chile,
ROL №: 76,120,429-7
 
Other parties, CDII MINERALS, INC., “CDIIM” also know interchangeably as “CDIIM”
CDII TRADING, INC., “CDIIT” both companies duly incorporated in the state of
Florida, USA, and INVERSIONES CDII MINERALS CHILE LIMITADA., “CDII CHILE” (ROL №
76,242,796-6); represented by YUEJIAN WANG, USA passport № 483-664-766
 
 
1.
BACKGROUND:

 
 
a.
SWG together with CDIIT they developed business activities related to iron
material, product of such relationships invested money altogether. Product  of
investments and works done by CDII contributed with the excess amount of USD
$2,229,622.00

 
 
b.
CDII MINERALS Inc., acquired all titles and interests of CDII TRADING, INC., as
set provided in the Act of Sale issued by Sonya L. Salkin, Trustee in the
Bankruptcy of CDII TRADING, Inc., Case No. 12-15810 JKO. (expressly including
the credits that CDIIT had in relation to SWG)

 
 
c.
The parties have reached agreements and concessions, as established in this
agreement in order to avoid any dispute between them. CDIIM gave CDII CHILE the
entire credit that CDIIT had originally with SWG.

 
 
2.
DEBT

 
Product of commercial activities between the companies, which will be developed
in the coming years and the trade agreement reached in the present instrument,
SWG, assumes CDII CHILE debt in the amount of USD $2,229,622.00
 
 
3.
TRADE AGREEMENT AND PAYMENT OF DEBT:

 
The appearing parties agree that the hat the debt referred to, will be pay for
SWG, to CDIIT, in the following way:
 
 
a.
Brokerage General of Mining Assets and Properties: SWG can find and negotiate at
least possible price mining properties or other assets that they may be of
interest of CHILE CDII or CDIIM, who will be able to directly or indirectly
acquire such properties or activate the price and conditions negotiated by SWG,
and then sell them to a third buyer at the highest price possible. Utility, this
is the price difference between the brokered produced by SWG and the highest
price differential obtained by CHILE CDII or CDIIM, in the sale of such
properties or assets, shall be apportioned and impute to fall in the following
way: all earnings received by the CHILE CDII or CDIIM, directly or indirectly,
will be divided into equal parts between these and SWG. Corresponding to  SWG
50% of profit and 50% for CHILE CDII or CDIIM. The parties agree that a sum
equivalent to the amount received by CDII CHILE or CDIIM, will be reduced from
the total amount of existing debt between SWG and CDII CHILE.

 

 
- 1 -

--------------------------------------------------------------------------------

 

 
b.
Brokerage of La Lapa Uno al Trece Mine:

 
 
i.
The parties agree to mutual interest to achieve the sale of mining property
called “La Lapa Uno al Trece”. In the event of making the sale of the
aforementioned mining property an amount equivalent to 50% of the sales price
discounted part of the price that corresponds to pay at the time the legitimate
owner ("Owner of the Lapa"), that is set to in this Act in the amount of USD
$300,000, will be paid to CHILE CDII or CDIIM, and a sum equivalent to the
amount received by CHILE CDII or CDIIM as the case, will be reduced from the
existing total amount existing at the time between SWG-CDII CHILE.

 
 
ii.
CDII may force SWG to sell in the event that is the holder of the mining
property, or force SWG to make the owners of the mining property sell, in the
case that owners are third parties at that time, in the event that CDII get an
offer for the purchase of property of one value of not less than USD $850,000,
it needs to be pay in cash. CDII CHILE shall communicate this circumstance by
registered letter sent to the domicile of SWG with acknowledgement of receipt,
in which indicate the price to be paid by the third party for the mining
property and other terms and conditions of sale, which in no case may contain
provisions that are not usually established for this type of operation. In the
event that CDII make use of their rights under this clause ii and requires the
sale of the mining property, the price paid by the third party, discounted part
of the price that corresponds to pay at the time to the owner of the Lapa,
everything will be divided in equal parts between CDII CHILE and SWG, and the
debt will be reduced by an amount equivalent to the value perceived by CDII as a
result of the sale. In the event that CDII CHILE notify SWG's of an offer for
the mining property by a value equal to or greater than USD $850,000, and this
offer meets the requirements set out in this clause, and SWG or owners refuse to
comply with this section will be jointly and severally obliged to indemnify CDII
CHILE and pay within 5 days an amount equivalent to 50% of the value offered by
the third party. As provided in the present article i and ii, is valid for one
year to the date of signing of this agreement. Subsequently, CDII CHILE is
entitled an irrevocable of first choice in relation to the sale of the mining
property so that if the owner of La Lapa wants to sell, assign or dispose the
property to third parties, either on its own initiative or upon receipt of an
offer by a third person, the owner of La Lapa must inform CDII CHILE of its real
intention to sell the mining property indicating the sale price and the other
terms of the sale to the third party. CDII CHILE shall have a period of 30
business days from receipt of the offer to respond. If CDII CHILE accepts the
offer, the acceptance must be communicated to the owner of La Lapa. In such a
case, the parties must sign a contract of sale and CDII CHILE must pay the price
indicated in the offer, within a period of 30 business days. If CDII CHILE does
not communicate to the owner of the Lapa their acceptance or rejection within
the period of 30 days, means that CDII CHILE has rejected the offer and the
owner may sell the mining property to a third party. If the owner of the Lapa do
not sale within the period of 30 days, the offer should be rejected, if the
owner still wants to sell the property, should receive back the same or a new
offer, and then must again convey CDIICHILE. In any case, what is established in
present clause is valid for 24 months from the signing of this agreement, within
this period, the owners may provide at its discretion and without limitation of
mining property terms of this agreement.

 

 
- 2 -

--------------------------------------------------------------------------------

 
 
 
iii.SWG is obligated to pay a royalty, from 1st January 2014, CDII Chile should
receive USD $3 per each metric tons of mining products that SWG direct or
indirectly sells and from 1st April 2014, USD $4 per each metric tons of mining
products that SWG directly or indirectly sells from the mining property "La
Lapa". The royalty will be paid by SWG to CDII, on a quarterly basis, within the
first five days. Each payment shall be accompanied by a settlement with
sufficient detail to allow CDII CHILE to determine the method of calculation of
that royalty.

 
 
c.
Copper Mine La Marina: For each metric ton that Inversiones Legend Dragon Chile
Limitada, sells of La Marina copper mine, will be reduced from the total of the
existing debt of USD$ 2.The reduction will take place automatically on a
quarterly basis, within the first five days of each month. Each reduction must
be accompanied by a settlement with sufficient detail to allow SWG can determine
the calculation method.

 
 
4.
TERMS

 
The parties agree that if seven years after the date of signing of this
agreement there is an outstanding payment of the debt assumed by SWG on this
contract, it shall be liquid and payable in its entirety.
 
 
5.
STATEMENTS:

 
 
a.
The Parties shall declare that any payments or moneys received in the forms and
conditions indicated in this agreement CDII or CDII, will be imputed to the debt
assumed by SWG.

 
 
b.
They declare that it is the essence of this agreement and the acceptance of the
debt by SWG, the trade agreement established in this agreement, as also the
designated deadlines for the payment of the debt.

 
 
c.
The present, declare that the present agreement to primacy good faith between
the parties, especially with regard to representations by which compare; and

 
 
d.
Hereby Eduardo René Carriel Gonzales, declares expressly and irrevocably which
in the event that the totality of the debt indicated in the second clause of the
present agreement is not paid in full within a period of seven years indicated
above, the Eduardo Carriel y Compañia Limitada, remain jointly and severally
liable to pay the debt within 30 days from the fulfillment of this period.

 
 
6.
RESERVE:

 
The parties are obliged to keep in strict reserve and keep confidential the
content of this agreement and are obliged to not make public or to deliver
confidential information to third parties.
 
 
7.
CONFLICT RESOLUTION:

 
Any difficulty or controversy arising between the parties with respect to the
application, interpretation, duration, validity or execution of this agreement
or any other reason shall be settled by the ordinary courts.
 

 
- 3 -

--------------------------------------------------------------------------------

 
 
 
8.
DOMICILE: La serena, Chile

 
 


 
 
PARTIES :
 
 
 Eduardo Rene Carriel Gonzales representative of SEAWORLD GROUP MINERAL SERVICES
EXPORTACIONES, IMPORTACIONES S.A.
 
 
Yuejian Wang representative of CDII MINERALS, INC.,CDII TRADING, INC. and
INVERSIONES CDII MINERALES CHILE LIMITADA.
 
 
/s/ Eduardo Rene Carriel Gonzales
C.I. 7550.695-3
P.P. SEAWORLD GROUP MINERAL SERVICES EXPORTACIONES, IMPORTACIONES S.A.
 
 
 
/s/ Yuejian Wang
US PASSPORT: 4836642766
P.P. CDII MINERALS, INC., CDII TRADING, INC. and INVERSIONES CDII MINERALES
CHILE LIMITADA.
 
 


 

 
- 4 -

--------------------------------------------------------------------------------

 
